Citation Nr: 9929444	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-44 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under section 1151 of title 38, 
United States Code, for loss of sight in the left eye.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied VA compensation under section 1151 of 
title 38, United States Code, for loss of sight in the left 
eye.

A hearing was held on March 9, 1999, in Nashville, Tennessee, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

At the time of the veteran's July 1995 claim for benefits 
under Section 1151 of title 38, United States Code, that 
section provided in pertinent part,

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment . . . and such 
injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this 
chapter . . . shall be awarded in the 
same manner as if such disability, 
aggravation, or death were 
service-connected.

38 U.S.C.A. § 1151 (West 1991).  That provision was 
subsequently amended; however, those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See 38 U.S.C.A. § 1151 note (West 1991 and Supp. 1999).  
Concerning this, the Board notes that, in this case, the 
veteran's claim was filed before the effective date for the 
amendment to section 1151 that, if applicable, would have 
required a showing of fault on the part of VA.  See Pub. L. 
No. 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 (1996) (found 
at 38 U.S.C. § 1151 note); see also 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999); Brown v. Gardner, 513 U.S. 115, 130 L. 
Ed. 462, 115 S. Ct. 552 (1994); Boggs v. West, 11 Vet. App. 
334, 343-44 (1998) (noting that revised section 1151 applies 
only to claims filed on or after "October 7 [sic], 1997," 
pursuant to specific provision of statute).  Under the former 
version of section 1151, applicable here, such a showing of 
fault is not required.  A well grounded claim under former 
section 1151 requires "(1) Medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability."  Jones v. West, 12 Vet. App. 
460, 464 (1999).  

In this case, a February 1995 VA Medical Certificate reflects 
that the veteran reported to the VAMC with complaints of a 
sudden decrease in vision of the left eye beginning a day 
earlier.  The diagnosis was central retinal artery occlusion 
of the left eye.  A March 1996 report of a VA physician who 
reviewed the records in this case reflects that as a result 
of the central retinal artery occlusion the veteran "now has 
hand movement vision only" in the left eye.  Therefore, the 
Board notes that evidence has been submitted to render 
plausible the first element of the claim, i.e., that the 
veteran has a current disability, namely, loss of vision in 
the left eye.

The veteran claims that the loss of vision in the left eye is 
the result of an excisional biopsy of a left eye lesion done 
at a VA medical center (VAMC) in October 1994.  On several VA 
outpatient treatment reports -- notes of follow-up visits 
pertaining to the central retinal artery occlusion dated in 
April 1995, June 1995, and September 1995 -- a VA examiner 
recorded the veteran's belief that the central retinal artery 
occlusion was the result of the excision of the lesion from 
the left eye without further comment by the examiner.  The 
veteran stated in his October 1996 VA Form 9 substantive 
appeal and testified before the Board in March 1999 that he 
got the impression from two VA doctors -- Drs. Walker and Dr. 
Cameron -- that the central retinal artery occlusion would 
have been prevented had the veteran been placed on blood 
thinner medication following the excision of the lesion from 
his left eye in October 1994.  He acknowledged at the hearing 
that the doctors did not state directly that he should have 
been placed on blood thinner medication following the 
excision of the lesion or that his not having been prescribed 
this medication caused the central retinal artery occlusions 
but that he had nevertheless gotten the impression that this 
is what the doctors thought from what the doctors had said to 
him.  See Transcript of Board Hearing at 9-10.

The Board notes that no medical evidence has been presented 
or secured to render plausible a claim that there is a 
relationship or nexus between a central retinal artery 
occlusion which caused loss of sight in the left eye in 
February 1995 and an excisional biopsy of a left eye lesion 
done at a VA medical center (VAMC) in October 1994 and any 
medications prescribed or not prescribed in relation to that 
surgical procedure.  Pursuant to Jones and section 1151, a 
causal relationship must be established between such the loss 
of vision in 1995 and the surgical procedure conducted in 
1994.  Even though the veteran attempted to demonstrate such 
a relationship in his VA Form 9 and his testimony before the 
Board, that nexus cannot be established by either his 
statement or by inferences drawn by him from what physicians 
have or have not stated.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (appellant's unsupported personal belief, 
however sincere, cannot form the basis of a well-grounded 
claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(lay testimony cannot provide competent evidence where expert 
evidence is required).  Therefore the veteran's claim is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

Although the veteran's claim is not well grounded, VA is 
still obligated to inform him of any evidence of which VA is 
on notice that is necessary to complete his application for 
benefits.  See 38 U.S.C. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995); see also 38 C.F.R. § 3.103(c)(2) 
(1999) (noting with regard to hearings before a VA hearing 
officer that "[i]t is the responsibility of the VA employee 
or employees conducting the hearings to explain fully the 
issues and suggest the submission of evidence which the 
claimant may have overlooked and which would be of advantage 
to the claimant's position.").  The extent of VA's section 
5103(a) obligation depends on the particular facts of the 
case and on the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Graves v. Brown, 8 Vet. App. 522, 525 (1996); 
Robinette, 8 Vet. App. at 78.  In Robinette, the Court held 
that the appellant's "statement is the functional equivalent 
of the veteran's having quoted his physician's oral or 
written communication and necessarily implies that the 
physician made such a statement."  Robinette, 8 Vet. App. at 
75.  The appellant's hearsay statement regarding his doctor's 
opinion is generally presumed credible when determining if 
the evidence could be relevant and necessary to a well 
grounded claim.  Id.  However, "there [is] no section 
5103(a) duty in a case where, even if a physician's statement 
had been obtained and stated what the appellant said it would 
state, it would not provide the requisite . . . evidence to 
well ground the claim."  Meyer v. Brown, 9 Vet. App. 425, 
430 (1996), citing Johnson v. Brown, 8 Vet. App. 423, 427 
(1995); see also Slater v. Brown, 9 Vet. App. 240, 244 
(1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  VA is 
obligated to inform the veteran only "if the resulting 
evidence would likely have rendered the claim plausible."  
Brewer v. West, 11 Vet. App. 228, 236 (1998).

In this case, it is not clear from the veteran's testimony 
whether Drs. Walker and Cameron can provide evidence that 
will make the veteran's claim well grounded or not.  On the 
one hand, the veteran has acknowledged that the doctors did 
not state directly that he should have been placed on blood 
thinner medication following the excision of the lesion or 
that his not having been prescribed this medication caused 
the central retinal artery occlusions.  On the other hand, he 
testified that he had nevertheless gotten the impression that 
this is what the doctors thought from what the doctors had 
said to him.  Viewing his testimony in a light most favorable 
to his claim, the Board will remand to inform him that a 
statement from Dr. Walker or Dr. Cameron or both showing a 
relationship between the central retinal artery occlusion 
which caused loss of sight in the left eye in February 1995 
and an excisional biopsy of a left eye lesion done at a VA 
medical center (VAMC) in October 1994 or any medications 
prescribed or not prescribed in relation to that surgical 
procedure may make his claim for benefits under section 1151 
well grounded and that he should obtain such a statement in 
order to complete his application.  38 U.S.C.A. § 5103(a) 
(West 1991); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997) (holding that section 5103(a) imposes a duty on VA 
to notify the veteran of the evidence needed to complete a 
submitted application when VA is aware, or reasonably should 
be aware, of the existence of such relevant evidence).

Accordingly, to ensure that VA has met its duty under section 
5103(a) to inform the appellant of evidence of which VA is on 
notice that is necessary to complete his application for VA 
benefits, the case is REMANDED to the RO for the following 
development:

1.  The RO must write the veteran a 
letter and inform him that his 
application for compensation under 
section 1151 is incomplete and he needs 
to obtain medical evidence in order to 
complete it.  See 38 U.S.C.A. § 5103(a) 
(West 1991).  Specifically, he must 
submit a medical opinion from Dr. Walker 
or Dr. Cameron or both or from another 
physician showing a relationship between 
the central retinal artery occlusion 
which caused loss of sight in the left 
eye in February 1995 and an excisional 
biopsy of a left eye lesion done at a 
VAMC in October 1994 or any medications 
prescribed or not prescribed in relation 
to that surgical procedure.

The RO should give the veteran a 
reasonable amount of time to obtain and 
submit the necessary evidence.

2.  Whether or not the veteran submits 
the needed evidence, the RO should 
reajudicate his claim for compensation 
under former section 1151.  If, in the 
RO's judgment, a medical opinion 
submitted is sufficient to render the 
claim well grounded but still does not 
form a sufficient basis on which to allow 
compensation under section 1151, the RO 
should assist the veteran with the 
development of facts pertinent to the 
well grounded claim under section 5107(a) 
by, for example, obtaining a medical 
opinion from a physician who has reviewed 
the entire medical history as shown by 
the medical records in the claims file, 
if necessary.  In this regard, the Board 
notes that the March 1996 memorandum from 
Dr. Johnson does not directly address the 
role, if any, that VA's not administering 
blood thinning or any other medication 
following the surgical excision of the 
eye lesion in October 1994 may have 
played concerning the etiology of the 
central retinal artery occlusion in 
February 1995 but rather only states that 
there was no relationship between the 
central retinal artery occlusion and any 
surgical medication that was 
administered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 

3 Vet. App. 129, 141 (1992).  However, he need take no action 
unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











